Citation Nr: 0801686	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

1.  Entitlement to service connection for nerve damage, left 
eye.

3.  Entitlement to service connection for arthritis of the 
left knee and right ankle.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In August 2007, a hearing was held 
before the undersigned Veterans Law Judge.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In the June 2003 rating decision, the RO denied entitlement 
to service connection for systemic arthritis.  At his hearing 
before the Board in August 2007, the veteran clarified that 
he was claiming service connection for arthritis of the left 
knee and right ankle.  Accordingly, the issue has been 
recharacterized on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The RO sent the veteran a statement of the case addressing 
the four issues on appeal in April 2005.  Since that time, 
additional evidence has been received, including numerous VA 
treatment records.  Accordingly, a remand is required for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. §§  19.31, 19.37.

Further, the veteran has stated that he was hospitalized 
during service at Walter Reed Army Medical Center from 
October 1965 to January 1966 for injuries suffered in a car 
accident.  He was also reportedly hospitalized at Harford 
Memorial Hospital in Havre De Grace, Maryland, for treatment 
of these injuries in October 1965.  On remand, efforts should 
be undertaken to obtain these records.  Any recent VA 
treatment record should also be obtained.

At his hearing before the Board in August 2007, the veteran 
described several in-service stressor, including an incident 
when a fellow soldier got shot in the back of the neck, 
having his convoy get ambushed, and being subject to mortar 
attacks and ambushes.  Additional development is warranted in 
this regard, as described below.

Finally, the veteran should be afforded appropriate VA 
examinations in order to obtain medical opinions, as 
described below.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, and any other appropriate sources, 
and request the veteran's complete service 
medical records, including, but not 
limited to, all clinical records and all 
records of hospitalization at Walter Reed 
Army Medical Center dated from October 
1965 to January 1966.  If these records 
are not available, this should be 
documented.

2.  Make arrangements to obtain the 
veteran's treatment records from Harford 
Memorial Hospital in Havre De Grace, 
Maryland, dated in October 1965.

3.  Make arrangements to obtain the 
veteran's treatment records from the Perry 
Point VA treatment facility, dated since 
May 2006.

4.  Ask the veteran to submit a more 
specific and detailed statement describing 
his alleged stressors, including an 
incident when a fellow soldier got shot in 
the back of the neck, having his convoy 
get ambushed, and being subject to mortar 
attacks and ambushes.  He should be 
informed that specific dates, locations, 
circumstances, and names of those involved 
in the reported incidents would prove 
helpful in attempting to verify his 
stressors.

5.  If the veteran provides sufficiently 
detailed information, request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor(s).  

6.  Schedule the veteran for a VA 
psychiatric examination. The claims files 
should be provided to and reviewed by the 
examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of all psychiatric 
disorders found to be present.  

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the veteran and established as having 
occurred during the veteran's active 
service.

As for any other psychiatric disorders 
found on examination, the examiner should 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that it had its onset during active 
service or is related to any in-service 
disease or injury.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

7.  Schedule the veteran for VA orthopedic 
and neurological examinations.  The claims 
files should be provided to and reviewed 
by the examiners in connection with the 
examinations.  All necessary studies or 
tests are to be accomplished.

The neurological examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current headache disorder had its 
onset during active service or is related 
to any in-service disease or injury, 
including the injury to the right side of 
the veteran's head/face in October 1965.

The orthopedic examiner is asked to state 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current arthritis of the right ankle 
or left knee had its onset during active 
service or is related to any in-service 
disease or injury, including trauma 
suffered in a car accident in October 
1965.

The examiners must provide comprehensive 
reports, including complete rationales for 
all opinions and conclusions reached.

8.  Schedule the veteran for a VA eye 
examination.  The claims files should be 
provided to and reviewed by the examiner 
in connection with the examination.  All 
necessary studies or tests are to be 
accomplished.

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of any nerve damage of the 
veteran's left eye.  

The examiner is asked to state whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any current 
nerve damage of the left eye had its onset 
during active service or is related to any 
in-service disease or injury, including 
the incident when the veteran got brake 
fluid in his eyes in December 1966.

The examiner must provide a comprehensive 
report, including complete rationales for 
all opinions and conclusions reached.

9.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained since the issuance of 
the statement of the case in April 2005.  
If the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

